Appellate Case: 21-4092     Document: 010110658713       Date Filed: 03/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 17, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-4092
                                                     (D.C. No. 2:16-CR-00566-TS-1)
  STEPHEN PLATO McRAE,                                          (D. Utah)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Defendant-Appellant Stephen McRae, proceeding pro se,1 appeals the district

 court’s denial of his motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially help determine this appeal. See
 Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
          Because McRae appears pro se, we liberally construe his pleadings but will
 not act as his advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir.
 2009).
Appellate Case: 21-4092       Document: 010110658713         Date Filed: 03/17/2022       Page: 2



                                       BACKGROUND

        In 2019, McRae pleaded guilty to one count of destruction of an energy facility in

 violation of 18 U.S.C. § 1366(a). The district court sentenced him to 96 months’

 imprisonment and 36-months’ supervised release.

        In 2020, McRae moved for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), citing increased health risks if he contracted COVID-19. Under that

 section, a court may reduce a defendant’s sentence “after considering the factors set forth

 in section 3553(a) . . . if it finds that . . . extraordinary and compelling reasons warrant

 such a reduction” and that “such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i)–(ii)

 (emphasis added).

        The district court agreed that McRae’s health conditions, given the pandemic,

 constituted extraordinary and compelling reasons for release. But relying on what it

 considered to be the “applicable” policy statement, U.S.S.G. § 1B1.13,2 the district court



        2
            The policy statement provides:

                 Upon motion of the Director of the Bureau of Prisons under 18
                 U.S.C. § 3582(c)(1)(A), the court may reduce a term of
                 imprisonment . . . if, after considering the factors set forth in 18
                 U.S.C. § 3553(a), to the extent that they are applicable, the court
                 determines that—

                 (1)(A) Extraordinary and compelling reasons warrant the
                 reduction; or

                 (B) The defendant (i) is at least 70 years old; and (ii) has served at
                 least 30 years in prison pursuant to a sentence imposed under 18
                                                2
Appellate Case: 21-4092      Document: 010110658713          Date Filed: 03/17/2022      Page: 3



 found that McRae remained a danger to the public and denied his motion. McRae

 appealed.

        Less than a year after the district court issued its order, we altered the applicable

 legal landscape. In United States v. McGee, 992 F.3d 1035 (10th Cir. 2021), we

 concluded that § 1B1.13 “is applicable only to motions for sentence reductions filed by

 the Director of the BOP, and not to motions filed directly by defendants.” Id. at 1050;

 United States v. Maumau, 993 F.3d 821, 836–37 (10th Cir. 2021) (same).

        McRae, rather than the BOP Director, filed his compassionate-release motion. So

 the district court erred by applying the policy statement. United States v. McRae, 845 F.

 App’x 804, 806 (10th Cir. 2021). Thus, we vacated the district court’s order and

 remanded for proceedings consistent with McGee, Maumau, and our order. Id.

        On remand, after recognizing that § 1B1.13 was inapplicable, the district court

 again denied McRae relief. This time, for two reasons. First, the district court found that

 McRae hadn’t shown, based on COVID-19 concerns alone, an “extraordinary and

 compelling” reason for release. This was so because between the district court’s initial

 review of McRae’s motion and its review on remand, McRae received two doses of the


               U.S.C. § 3559(c) for the offense or offenses for which the
               defendant is imprisoned;

               (2) The defendant is not a danger to the safety of any other person
               or to the community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

        U.S.S.G. § 1B1.13 (2018).

                                               3
Appellate Case: 21-4092      Document: 010110658713         Date Filed: 03/17/2022      Page: 4



 Moderna COVID-19 vaccine.3 The district court reasoned that McRae’s fully vaccinated

 status, despite the possibility of new variants, reduced his risk of complications.

        Second, the district court found that, even if McRae could show an extraordinary

 and compelling circumstance, it would still deny his motion after considering the

 § 3553(a) factors.4 The district court noted that: (1) McRae had expressed a desire to

 continue targeting producers of fossil fuel, the very activity for which he was convicted;

 (2) his sentence reflected the seriousness of his conduct; and (3) his sentence was

 necessary to deter him and others and to protect the public.

                                        DISCUSSION

        We review a district court’s denial of a compassionate release motion for abuse of

 discretion. See United States v. Mannie, 971 F.3d 1145, 1147–48 (10th Cir. 2020). “A

 district court abuses its discretion when it relies on an incorrect conclusion of law or a

 clearly erroneous finding of fact.” United States v. Piper, 839 F.3d 1261, 1265 (10th Cir.

 2016) (citation omitted).




        3
        The government informed the district court of this development through
 supplemental briefing.
        4
          The § 3553(a) factors are: (1) “the nature and circumstances of the offense
 and the history and characteristics of the defendant”; (2) “the need for the sentence
 imposed to reflect the seriousness of the offense”; (3) “the kinds of sentences
 available”; (4) “the kinds of sentences available and sentencing range established
 for” the offense at the time of sentencing; (5) “any pertinent policy statement” in
 effect at the time of the defendant’s sentencing; and (6) “the need to avoid
 unwarranted sentence disparities among defendants with similar records who have
 been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(1)–(6).
                                               4
Appellate Case: 21-4092     Document: 010110658713         Date Filed: 03/17/2022       Page: 5



        Most of McRae’s brief concerns the violence at his prison; BOP’s alleged

 miscalculation of his security level; BOP’s refusal to release him on home-confinement;

 BOP’s past management of the pandemic within federal prisons; the length of his

 sentence; and the district court’s alleged bias against him. As best as we can surmise,

 McRae argues that the district court erred because it failed to acknowledge that his

 criminal conduct was merely “Civil Disobedience.” Opening Br. at 6. And his “Civil

 Disobedience,” in his view, was less harmful than the harm he sought to prevent through

 his criminal conduct—the burning of coal. Id. at 6–7. But none of these arguments were

 raised before the district court, so they are waived. See Wilburn v. Mid-South Health

 Dev., Inc., 343 F.3d 1274, 1280 (10th Cir. 2003).

        Waiver issues aside, McRae does not address the district court’s ruling in a

 substantive, non-frivolous way. He says that the district court’s denial of his motion “was

 not supported by facts,” but provides no further explanation. Opening Br. at 1–2.

        In any event, McRae does not dispute the one fact supporting the district court’s

 finding of no extraordinary and compelling circumstances: that McRae received two

 doses of the Moderna COVID-19 vaccine. Nor does he dispute that COVID-19 vaccines

 reduce the risks associated with the disease. See Benefits of Getting a COVID-19

 Vaccine, Centers for Disease Control and Prevention (last updated Feb. 25, 2022),

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html.

        Given the effectiveness of COVID-19 vaccines, we agree with the Sixth and

 Seventh Circuits that “a defendant’s incarceration during the COVID-19 pandemic—

 when the defendant has access to the COVID-19 vaccine—does not present an

                                              5
Appellate Case: 21-4092      Document: 010110658713         Date Filed: 03/17/2022      Page: 6



 ‘extraordinary and compelling reason’ warranting a sentence reduction.” United States v.

 Lemons, 15 F.4th 747, 751 (6th Cir. 2021) (citing United States v. Broadfield, 5 F.4th

 801, 803 (7th Cir. 2021)). We also agree “that a prisoner who is ‘unable to receive or

 benefit from a vaccine’ may still be able to show ‘extraordinary and compelling reasons’

 warranting a sentence reduction.” Id. (quoting Broadfield, 5 F.4th at 803).

        Thus, because McRae received and benefited from a COVID-19 vaccine, the

 district court did not abuse its discretion in denying McRae’s motion.5

        Nor did the district court abuse its discretion when applying the § 3553(a) factors

 to deny McRae’s motion on alternative grounds. Given how the district court weighed the

 factors, “we are not left with a definite and firm conviction that the district court made a

 clear error of judgment or exceeded the bounds of permissible choice in the

 circumstances.” United States v. Hald, 8 F.4th 932, 950 (10th Cir. 2021) (cleaned up).




        5
         McRae argues that his vaccine status is insufficient because he has yet to
 receive a booster shot. But as the government noted, the issue of the advisability of
 booster shots was not before the district court. If McRae believes that his risk of
 complications from COVID-19 has changed, he may raise his concerns in an
 amended motion or a renewed application for relief. See McRae, 845 F. App’x. at 806
 n.4.

                                               6
Appellate Case: 21-4092    Document: 010110658713        Date Filed: 03/17/2022     Page: 7



                                    CONCLUSION

       For these reasons, we affirm the district court’s denial of McRae’s motion for

 compassionate release. We also grant McRae’s motion to proceed on appeal in forma

 pauperis.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            7